DAVIS, Judge.
A.M., the Father, challenges the trial court’s order adjudicating his four-month-old child, A.M., dependent. The Department correctly concedes error because the only evidence presented below to support an adjudication of dependency as to the Father was inadmissible hearsay. As such, the evidence presented below was insufficient, and we must reverse. See R.S. v. Dep’t of Children & Families, 881 So.2d 1130, 1132 (Fla. 4th DCA 2004) (“[Rjeversal is required where the evidence is legally insufficient to sustain the findings of the trial court.”).
Reversed.
FULMER and SILBERMAN, JJ., Concur.